Citation Nr: 1626066	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the surviving spouse satisfies the marriage date requirement to be a valid claimant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from June 1966 to April 1970.  He died in May 2011, and the appellant seeks benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Pension Management Center (PMC) in Saint Paul, Minnesota, which found that the appellant was not a surviving spouse for the purpose of being granted DIC.

In October 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The appellant first entered into marriage with the Veteran in September 1968 without knowledge of any impediments to the validity of the marriage.
 
2.  There is no evidence showing that the appellant and the Veteran divorced.  

3.  Although the appellant and the Veteran remarried in June 2010, they continuously cohabitated since 1968 until the Veteran's death in May 2011.  They also had two children together during the course of their first marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Surviving Spouse Requirement

In July 2011, the appellant filed an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse (VA Form 21-534) asserting entitlement to death benefits as the surviving spouse of the Veteran, who passed away in May 2011.  See May 2011 Death Certificate (reflecting a death date of May [redacted], 2011).  In an October 2011 letter, the RO notified the appellant that her claim was denied, primarily because she was not married to the Veteran for at least one year prior to his death.  However, for the following reasons, the Board finds that the appellant was validly married to the Veteran at the time of his death and thus is entitled to recognition as his surviving spouse for VA death benefits purposes. 

Under VA law, a surviving spouse of a veteran may qualify for DIC, death compensation, death pension, and/or accrued benefits, collectively known as death benefits, provided that certain marriage date requirements are satisfied.  See 38 U.S.C.A. §§ 101(14), 1102(a)(2), 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.4, 3.5, 3.54, 3.1000 (2015).  For death pension benefits, the surviving spouse must have been married to the veteran for one year or more prior to the Veteran's death; or for any period of time if a child was born of the marriage, or was born to them before the marriage; or prior to January 1, 2001.  38 C.F.R. § 3.54(a).  For DIC benefits, the surviving spouse must have been married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for one year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c).  See also 38 C.F.R. § 3.54(d) (noting that the term "child born of the marriage" means a birth on or after the date of the marriage on which the surviving spouse's entitlement is predicated and the term "born to them before the marriage" means a birth prior to the date of such marriage).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2015).

To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. 
§ 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  
38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)); and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabitated with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 U.S.C.A. § 103(a). 

Additionally, 38 C.F.R. § 3.54(e)  indicates that when there has been more than one marriage to the veteran, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.

The veteran died in May 2011.  At the time of his death, he was not service-connected for any disability.  The appellant is seeking entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318. 

Review of the record shows that the appellant and the veteran were married twice.  The appellant's marriage certificate shows that the veteran and the appellant were first married in September 1968.  The evidence of record does not show that they were divorced officially, but the Statement of the Case mentions that they were divorced in 2005.  The appellant and the veteran remarried in June 2010.  Two children were born of their relationship.  As noted above, the veteran died in May 2011.  The appellant's claim for DIC benefits was denied in October 2011 on the basis that the appellant and the veteran were not married for one year immediately preceding the veteran's death.  See 38 U.S.C.A. § 1318(c). 

However, the Board finds that when 38 U.S.C.A. § 103(b) and 38 C.F.R. § 3.54(e)  are considered, the appellant meets the definition of a surviving spouse.  As noted above, 38 C.F.R. § 3.54(e) indicates that when there has been more than one marriage to the same veteran, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.  

When applying that provision, the appellant had been married to the veteran for approximately 37 years in addition to the 10 months of marriage in 2010.  Thus, the appellant had been married to the veteran for more than one year prior to his death.  The Board acknowledges that 38 U.S.C.A. § 1318(c) indicates that benefits may not be paid to a surviving spouse unless the surviving spouse was married to the veteran for one year or more immediately preceding the veteran's death; however, there is no indication in § 1318 that 38 U.S.C.A. § 103(b) and 38 C.F.R. § 3.54(e) are not applicable to this type of claim.  Thus, any doubt in this regard is resolved in the appellant's favor.  Accordingly, the Board finds that the appellant may be recognized as the veteran's surviving spouse for the purpose of DIC benefits pursuant to 38 U.S.C.A. § 1318, and the claim is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.








ORDER

Recognition of the appellant as a surviving spouse of the deceased Veteran for the purpose of entitlement to death benefits is granted.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


